DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
 
Status of Claims
Claims 1, 3, 4, and 7-20 are pending.  Of the pending claims, claims 1, 3, 4, and 17-20 are presented for examination on the merits, and claims 7-16 are withdrawn from examination.
Claim 1 is currently amended.

Objection to the Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  Sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification.  While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent 
Correction of the following is required: The body of the specification does not contain claim limitations reciting “comparing the measured intensity with a predetermined threshold and determining that a downskin overmelt has occurred when the measured intensity exceeds the threshold.”  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the phrase “comparing the measured intensity with a predetermined threshold and determining that a downskin overmelt has occurred when the measured intensity exceeds the threshold” is new matter because the specification as originally filed does not disclose this limitation.  The specification states that a photosensor may determine whether detected UV light satisfies a threshold.  Para. [0027].   However, this portion or any other portion of the specification does not discuss comparing a measured intensity with a threshold and concluding that a downskin melt has occurred when the measured threshold is greater than a predetermined threshold intensity.  Although the specification discloses that intensity of the detected UV light is correlated with the characteristic of the overmelt (para. [0031]), there is no discussion of a measured intensity being larger than a threshold intensity.  Thus, the specification does not support the limitation as recited in the claim.
Regarding claims 3, 4, and 17-20, the claims are likewise rejected, as they require all the features of rejected claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0048064 (A1) to Cheverton et al. (“Cheverton”) in view of US 2016/0236279 (A1) or WO 2015/040433 (A2) to Ashton et al. (“Ashton”) and further in view of US 6,060,685 to Chou et al. (“Chou.
For brevity and unless otherwise noted, all citations to Ashton in this Office action will refer to the US publication.
Regarding claims 1 and 18, Cheverton discloses a method of monitoring the progress of a direct metal laser melting (DMLM) process (continuous build process).  Abstracts; para. [0006], [0007].  In DMLM, a powder bed (24) is provided and the process is a layer-by-layer manufacturing process on that powder bed (applying a layer of powder to a powder bed).  FIG. 1; para. [0023], [0024].  The layers of powder are melted (fused) together to produce the component (part).  Para. [0002], [0024].
During the manufacturing process, the size and temperature of the melt pool is measured.  Para. [0007], [0020], [0042], [0045].  The conditions of the melt pool are used to determine whether they conform (correlate) to a calibration model (preconfigured data).  Para. [0042], [0043].  Knowing the conditions of the melt pool help improve the quality (by detecting defects) of downward facing surfaces (downskin faces) that have overheated locally and where the melt pool has penetrated too deep (overmelts).  Para. [0003], [0041], [0043], [0046]; claim 12.  
Cheverton teaches that the detection system can detect wavelengths (electromagnetic radiation), such as ultraviolet wavelengths, from the body (para. [0028]), but does not specifically state that the intensity of those wavelengths is measured.
Ashton, directed to a laser additive manufacturing method, teaches that spectral intensities are measured and used as a means to characterize melt pools.  Abstract; para. [0022], [0024], [0070], [0078], [0084], [0090].  Knowing the characteristics of the melt pool helps the operator to adjust the scanning process.  Para. [0072].  It would 
Cheverton teaches monitoring a melt pool area by receiving measured values and comparing them to a calibration model using a comparison module to achieve suitable overhang quality.  Para. [0045].  Cheverton is silent regarding details of that comparison.  
Chou, directed to a method for in-process monitoring laser weld quality, teaches that plasma is produced when laser impinges onto the surface of an object.  Col. 2, lines 6-9.  The emitted light intensity can be correlated with the overall quality of the laser welding process.  Col. 2, lines 65-66.  Weld problems are diagnosed by monitoring plasma plume emissions in the ultraviolet range.  Col. 5, lines 30-60; col. 9, lines 43-49.  Variations in the light intensity that are greater than (exceeds) a preselected value can be determined to be unacceptable.  Abstract.  Intensities that fall within a preselected range are considered acceptable.  Col. 19, lines 11-16, 40-42.    This process is applicable to metal powder sintering and for the purpose of reducing the false rejection of good parts during manufacture.  Col. 18, lines 30-36, 41-43.  
It would have been obvious to one of ordinary skill in the art to have incorporated the specific comparison process of Chou into the comparison step of Cheverton because it would permit the detection of problems during manufacture by ensuring conformance with user input of predetermined acceptable values and allow for build 
Regarding claim 17, Cheverton teaches that the sensor can detect wavelengths of about 200-400 nm.  Para. [0028].  Ashton teaches that wavelengths of less than 700 nm, and usually between 300 nm and 600 nm, are detected.  Para. [0065].  Chou teaches wavelengths of about 250 nm to about 560 nm.  Col. 5, lines 55-57.    
Regarding claim 19, Cheverton teaches that the optical system used to measure the melt pool can be a photodiode (photosensor).  Paragraph [0027]; claim 5.  Ashton teaches that photodetectors (photosensors) detect radiation.  Paragraphs [0016], [0036].  Chou teaches using an ultraviolet-enhanced silicon photodiode to monitor the light.  Col. 2, lines 53-55.     

Claims 3, 4, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheverton in view of Ashton and Chou, as applied to claim 1 above, and further in view of US 2016/0339519 (A1) to Sargent (“Sargent”).
Regarding claims 3, 4, and 20, Cheverton does not teach generating an alert, alerting an operator, and stopping the manufacturing process in response to the alert.
Sargent, directed to a method of monitoring an additive manufacturing process, teaches generating an alert and/or halting the additive manufacturing process when a quality problem exists, such as a problem with the quality of a layer of material.  Abstract; para. [0007], [0015], [0030], [0048].  The alert may be provided to an operator.  Para. [0007], [0030], [0035], [0040].
It would have been obvious to one of ordinary skill in the art to have incorporated the alert system and protocol of Sargent in the process of Cheverton in view of Ashton and Chou because generating an alert and ceasing manufacturing would enable the operator to inspect the part and make customized adjustments, if desired, prior to finishing the component rather than waiting to inspect the object after it is already built.  Sargent at para. [0005], [0006].

Response to Arguments
Applicant’s arguments have been considered but are moot in light of the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
June 18, 2021